DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita et al (US Patent 7,223,494 B2) in view of Hayahi et al (US Patent 7,668,448 B2).
With regard to claims 1 and 8: Takeshita discloses a photographic system which comprises a main body 2 with a battery accommodating cavity 10 formed therein, and a battery 100. The battery accommodating cavity of Takeshita comprises electrical access contacts 31 (visible in Figure 10B); a battery locking protruding element (locking pawl 41, see Figure 11) and a battery locking cavity (overhanging portion 17B), with the cavity locking protruding element and the battery locking cavity being arranged on opposite inner side walls of the battery accommodating cavity (best shown in Figure 2).  The battery of Takeshita comprises electrical contacts for engagement with the 122 within terminal case 120, shown in Figure 17 and described in column 14 lines 46-54 and column 15 lines 2-4); a cavity locking protruding element for engagement with the battery locking cavity (rib element 116 fits within the battery locking cavity and holds the battery in place when the battery is mounted, see column 19 lines 27-32 and 57-62); and a cavity locking cavity which engages with the corresponding battery locking protruding element (groove 114 into which the locking pawl 41 is inserted, see Figure 6 and column 7 lines 56-62).
Takeshita does teach that the main body into which the battery is inserted may be a photographic lighting apparatus (see column 5 lines 51-61 and column 24 lines 27-63) but does not go into detail regarding the structure of the photographic lighting device and thus does not teach that the photographic lighting device is a flash device with a flash holder that has the battery accommodating cavity and a flash housing hinged to the flash holder, as claimed in claims 1 and 8.
Hayashi teaches it is desirable to configure a flash system for a photographic camera which incorporates a flash holder (combination of 3 and 2) which attaches to a camera and which carries the battery used to power the flash (see column 5 lines 55-60 and column 6 lines 27-41) and a flash housing 4
It would have been obvious to a person having ordinary skill in the art at the time of filing to have used the interchangeable battery configuration of Takeshita as a power source for a flash device system with the configuration of Hayashi (with hinged flash housing that allows for aiming of the flash) in order to allow the photographer to use the batteries of the system with a related art flash system which offers increased flexibility with regard to aiming the light emission direction relative to the camera being used.

With regard to claims 3 and 9: The battery locking protruding element of Takeshita includes a spring loaded push button 50 (best shown in Figures 11-12, spring element 48b acts on the locking protruding element).

With regard to claim 4: In Takeshita the exterior surface of the battery forms an exterior surface of the main body device when the battery is arranged in the battery accommodating cavity, best seen in Figures 1 and 15 in which it can be seen that the outer surface of the battery is not covered by any portion of the housing of the device.

With regard to claim 6: In Takeshita the electric contacts of the battery are arranged to be put in contact with the corresponding electric contacts of the battery accommodating cavity, see column 19 line 24 through column 20 line 3. This connection occurs the moment when the battery is locked into the battery accommodating cavity per column 12 line 62 through column 13 line 34 which discloses that the locking action of the battery being locked into the accommodating cavity is what causes the connection of the terminals.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshita and Hayashi in further view of Yamashita et al (US Patent 7,618,745 B2).
With regard to claim 7: Takeshita does not teach the rechargeable battery chemistry used in the system, and thus does not teach that the battery is a lithium-ion type battery.
Yamashita indicates that lithium-ion type batteries are particularly suitable for use as rechargeable batteries in portable electronic systems due to the small size, light weight, and high capacity properties of such batteries, see column 1 lines 15-25.
A person having ordinary skill in the art at the time of filing would have found it obvious to use a lithium-ion battery as the rechargeable battery in Takeshita because such batteries are able to be small in size and light weight while still providing high energy capacity (allowing extended operation of the powered device).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshita and Hayashi in further view of Olsson et al (US PGPub 2014/0154535 A1).
With regard to claim 3: Takeshita does not teach that either of the cavity locking protruding element or the cavity locking cavity comprise a spring loaded push button.
Olsson teaches that providing a battery pack with a spring loaded push button integrated with the latching structure on the battery allows for the act of releasing the battery (by pressing the button) to trigger a useful display on the battery pack, indicating 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the battery of Takeshita to incorporate a push button which actuates the locking mechanism as in Olsson, allowing that button to be used to also trigger the display of the current charge state of the battery to the user or to initiate a self-test of the battery when the battery is latched or unlatched.


Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita and Hayashi in further view of Kubota et al (US Patent 7,161,326 B2).
With regard to claims 5 and 10-11: While Takeshita does teach inclusion of multiple electric contacts on the battery, corresponding multiple electric contacts in the battery accommodating portion, that the electric contacts of the battery are arranged to be put in contact with the corresponding electric contacts of the battery accommodating cavity the moment when the battery is locked into the battery accommodating cavity (per column 12 line 62 through column 13 line 34 which discloses that the locking action of the battery being locked into the accommodating cavity is what causes the connection of the terminals), Takeshita does not teach configuring the battery such that two of the electric contacts are arranged to switch on the battery when put in contact with the corresponding electric contacts of the battery accommodating cavity.
Kubota teaches it is desirable to configure a battery pack such that the battery pack is only switched on when the electrical contacts of the battery pack come into contact with corresponding electrical contacts in the accommodating portion which the battery is attached to, in order to reduce the likelihood of a user shocking themselves or an object short-circuiting the battery while it is not attached, see column 5 lines 16-42.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the device of Takeshita to incorporate a protective circuit as in Kubota into the battery such that the battery only provides power to the battery terminals are connected with corresponding terminals on the main device body in order to protect against shocks and short circuits when handling a detached battery.

Claims 12-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshita in view of Kubota.
With regard to claim 12: Takeshita discloses a battery 100 for photographic purposes (the preamble statement that the battery is “for a flash device” is being treated as a recitation of the intended use of the battery, and as only limiting to the degree that said purpose affects the structure of the battery, see MPEP 2111.02 II. Since a photographic flash would not require any particular structure for the battery powering it and Takeshita discloses that the battery may be used in photographic lighting apparatuses in column 5 lines 51-61 and column 24 lines 27-63, the battery of Takeshita appears to be capable of the intended use in the preamble), the battery comprising: electrical contacts (terminals 122 within terminal case 120, shown in Figure 17 and described in column 14 lines 46-54 and column 15 lines 2-4); a cavity locking 
Takeshita does not teach configuring the battery such that two of the electric contacts are arranged to switch on the battery when put in contact with the corresponding electric contacts of the battery accommodating cavity.
Kubota teaches it is desirable to configure a battery pack such that the battery pack is only switched on when the electrical contacts of the battery pack come into contact with corresponding electrical contacts in the accommodating portion which the battery is attached to, in order to reduce the likelihood of a user shocking themselves or an object short-circuiting the battery while it is not attached, see column 5 lines 16-42.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the battery of Takeshita to incorporate a protective circuit as in Kubota such that the battery only provides power to the battery terminals are connected with corresponding terminals on the main device body in order to protect against shocks and short circuits when handling a detached battery.

With regard to claim 13: In Takeshita the battery locking protruding element, which the cavity locking cavity is configured for engagement with, comprises a spring 50, best shown in Figures 11-12, spring element 48b acts on the locking protruding element).

With regard to claim 14:  In Takeshita the battery is configured such that the electric contacts of the battery are arranged to be put into contact with the corresponding electric contacts of the accommodating cavity at the moment when the battery is locked into the accommodating cavity, see column 12 line 62 through column 13 line 34 which discloses that the locking action of the battery being locked into the accommodating cavity is what causes the connection of the terminals.  In the combination as applied to claim 12 above this results in the claimed behavior as the contact between the contacts of the battery and the main body of the apparatus is what causes the battery to switch on and enter a power supplying state.

With regard to claim 16:  Takeshita discloses a battery charger (see column 24 lines 26-31 indicating that the video camera of Takeshita is configured to have a charging function and thus may be reasonably considered to be a battery charger, additionally Takeshita discloses a standalone battery charger 160 which uses the same battery interface structures, see column see column 24 lines 16-25) for a battery used in photographic equipment (the preamble statement that the battery charger is for “a battery for a flash device for photographic purposes” is being treated as a recitation of the intended use of the battery charger, and as only limiting to the degree that said purpose affects the structure of the battery in a way which would affect the structure of the battery charger, see MPEP 2111.02 II. Since a photographic flash would not require 10 which comprises electrical access contacts 31 (visible in Figure 10B); a battery locking protruding element (locking pawl 41, see Figure 11) and a battery locking cavity (overhanging portion 17B), with the cavity locking protruding element and the battery locking cavity being arranged on opposite inner side walls of the battery accommodating cavity (best shown in Figure 2).  The battery locking protruding element and battery locking cavity are configured to interface with a corresponding cavity locking cavity and cavity locking protruding element, respectively, on a battery mounted therein. (rib element 116 fits within the battery locking cavity and holds the battery in place when the battery is mounted, see column 19 lines 27-32 and 57-62 and groove 114 into which the locking pawl 41 is inserted, see Figure 6 and column 7 lines 56-62).
Takashita does not disclose that two of the electric contacts of the battery accommodating cavity are arranged to switch on a battery placed in the battery accommodating cavity when put in contact with the corresponding electric contacts of the battery.
Kubota teaches it is desirable to configure a battery pack such that the battery pack is only switched on when the electrical contacts of the battery pack come into contact with corresponding electrical contacts in the accommodating portion which the 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the battery charger of Takeshita to have the electric contacts arranged to switch on a battery as in Kubota in order to protect against shocks and short circuits when handling a detached battery.

With regard to claim 17: The cavity locking protruding element of Takeshita includes a spring loaded push button 50 (best shown in Figures 11-12, spring element 48b acts on the locking protruding element).

With regard to claim 18: In Takeshita the battery is configured such that the electric contacts of the battery are arranged to be put into contact with the corresponding electric contacts of the accommodating cavity at the moment when the battery is locked into the accommodating cavity, see column 12 line 62 through column 13 line 34 which discloses that the locking action of the battery being locked into the accommodating cavity is what causes the connection of the terminals.  In the combination as applied to claim 16 above this results in the claimed behavior as the contact between the contacts of the battery and the main body of the apparatus is what causes the battery to switch on and enter a power supplying state.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshita and Kubota in further view of Yamashita.
With regard to claim 15: Takeshita does not teach the rechargeable battery chemistry used in the battery, and thus does not teach that the battery is a lithium-ion type battery.
Yamashita indicates that lithium-ion type batteries are particularly suitable for use as rechargeable batteries in portable electronic systems due to the small size, light weight, and high capacity properties of such batteries, see column 1 lines 15-25.
A person having ordinary skill in the art at the time of filing would have found it obvious to use a lithium-ion battery as the rechargeable battery in Takeshita because such batteries are able to be small in size and light weight while still providing high energy capacity (allowing extended operation of the powered device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mori (JP 2002-182279 A) discloses a battery structure for a photographic flash system where the batter pack forms an external surface of the device. Haga et al (US Patent 6,583,600 B2) discloses a standalone battery charger with a mounting arrangement similar to that of Takeshita.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774.  The examiner can normally be reached on M-F 9:00AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEON W RHODES, JR/Examiner, Art Unit 2852